                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA


JOHNNY C. THOMAS,                           Case No. 1:16-cv-00524-DAD-EPG (PC)

              Plaintiff,

       v.

MARK KUO,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendant.                    AD TESTIFICANDUM
                                     /

Johnny C. Thomas, CDCR # G-07361, a necessary and material witness in a settlement
conference in this case on August 23, 2019, is confined in Richard J. Donovan Correctional
Facility (RJD), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Jennifer L. Thurston at the U. S. District Court, 510
19th Street, Bakersfield, California 93301, on Friday, August 23, 2019 at 9:00 a.m.

                           ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Thurston at
the time and place above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

   Dated:     August 2, 2019                            /s/
                                                 UNITED STATES MAGISTRATE JUDGE
